PS 8
          Case 2:20-cr-00024-SAB           ECF No. 108        filed 07/02/20      PageID.232 Page 1 of 2
(3/15)
                                                                                                        FILED IN THE
                              UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON


                                                            for                                 Jul 02, 2020
                                           Eastern District of Washington                          SEAN F. MCAVOY, CLERK




 U.S.A. vs.                 Brown, James Thomas                         Docket No.            2:20CR00024-SAB-3


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
James Thomas Brown, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 12th day of March 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: James Thomas Brown admitted to ingesting methamphetamine on June 21, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included standard condition number 9.

On June 23, 2020, Mr. Brown reported to Pioneer Human Services and provided a urine specimen that tested presumptive
positive for the presence of amphetamine and methamphetamine. Mr. Brown signed a substance abuse denial form stating
he had not ingested any controlled substances.

On June 29, 2020, the undersigned officer confronted Mr. Brown about his presumptive positive drug test from June 23,
2020. Mr. Brown admitted to the undersigned officer that he ingested methamphetamine on June 21, 2020.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       July 1, 2020
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
  PS-8
         Case 2:20-cr-00024-SAB         ECF No. 108      filed 07/02/20      PageID.233 Page 2 of 2
  Re: Brown, James Thomas
  July 1, 2020
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                          July 2, 2020
                                                                      Date
